Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 04 January 2022 has been entered. Claims 1-9 and 11-29 remain pending in the application.

	
Response to Arguments
Applicant’s arguments, see Pg. 23, filed 04 January 2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of 05 October 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-9 and 11-29 allowed.
The following is an examiner’s statement of reasons for allowance: The current state of the art, either singly or in combination, does not appear to teach or suggest two latch circuits that operate as claimed according to write and write copy commands. While buffering data to be written to permanent storage at a later time is known, the current art does not teach writing to the buffer (latch) and a first permanent storage, and then write the buffered data to a second permanent storage at a later time. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132